Citation Nr: 0737036	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-08 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left achilles 
tendon disability.

2.  Entitlement to service connection for a left knee 
disability including as secondary to left achilles tendon 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1986 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) in April 2004; a transcript of the hearing is of 
record.   That VLJ also remanded the case for further 
development in December 2004.  As the VLJ is no longer 
employed at the Board, he is unable to consider the present 
appeal.  The veteran was notified of this by letter in August 
2006 and he has not requested another hearing or objected to 
adjudication by another VLJ.  In November 2006, the Board 
remanded the claim for further development.    

The Board notes that at his April 2004 hearing the veteran 
indicated that he had considered an earlier claim for hearing 
loss as also a claim for tinnitus.   The RO has not 
adjudicated the issue of entitlement to service connection 
for tinnitus and this claim is hereby referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For claims of service connection, a VA examination or opinion 
is necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case an 
October 2005 VA examination showed current disability of the 
achilles tendon and knee, with diagnostic assessments of 
achilles tendonitis and chondromalacia patella of the left 
knee of mild severity.  Also, the service medical records 
reveal that the veteran injured his achilles tendon in June 
1987, while participating in mountain warfare training.  The 
diagnostic assessment at the time was minimal achilles 
tendonitis.  The veteran also reported that later in service 
he was also treated for a similar achilles tendon injury 
while doing desert training at 29 Palms.  Although the 
service medical records do not show this subsequent injury 
and treatment, given that the veteran accurately testified at 
his Board hearing regarding the circumstances of the earlier 
June 1987 injury (apparently without access to the service 
medical record documenting the injury), the Board finds his 
report of the later injury credible.  Additionally, the 
veteran testified that he continued to have problems with his 
achilles tendon from service to the present.  Thus, there is 
at least some evidence (in the form of the veteran's lay 
testimony) that the current achilles tendon disability may be 
associated with the injuries in service.  See 38 C.F.R. § 
3.159(c)(4). 

Further, although the veteran was provided with the October 
2005 VA examination, at that time the examiner indicated that 
he was unable to review the service medical records as only 
illegible copies were made available and thus he could not 
comment on the etiology of the veteran's achilles tendon and 
knee disabilities.  Subsequently, the RO associated legible 
copies with the claims file but the veteran was not provided 
with another VA examination.  Thus, the Board finds that 
there is insufficient evidence of record to determine whether 
there is a relationship between the achilles tendon injury in 
service and current achilles tendon disability, and another 
VA examination is warranted.  Id.  Additionally, as the 
veteran has alleged that his current knee disability is 
actually secondary to his achilles tendon disability, and 
there is no medical opinion of record addressing whether any 
relationship exists between these two disabilities, the new 
VA examination should also address the etiology of the knee 
disability. 

The Board also notes that the claims file includes an 
apparent April 2004 left ankle MRI request from Dr. M to 
River Oaks Imaging and Diagnostic.  The request contains a 
specific instruction to the MRI practitioner to pay 
particular attention to the achilles tendon.  There is no 
subsequent MRI report in the claims file, however.  
Consequently, on Remand reasonable efforts should be made to 
obtain this MRI report.        

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary releases, 
the RO should obtain a copy of the 2004 
left ankle MRI from either Dr. M or River 
Oaks Imaging and Diagnostics.  If it is 
determined that the MRI report is 
unavailable, the RO should so specify in 
the record.  The RO also should also 
obtain any additional available records 
from Dr. M pertinent to the veteran's 
achilles tendon or knee disabilities.  
Additionally, the veteran should be asked 
to identify all sources of treatment or 
evaluation he has received for his 
achilles tendon and knee disabilities 
since October 2005 and the RO should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should arrange for a VA 
examination by an orthopedic physician to 
determine the likely etiology of the 
veteran's current achilles tendon and knee 
disabilities.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether it is at least as likely as not 
(i.e. a 50 percent chance or better) that 
the veteran's achilles tendon disability 
is related to his military service.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
(i.e. a 50 percent chance or greater) that 
the veteran's achilles tendon disability 
caused the veteran's left knee disability 
and whether it is at least as likely as 
not (i.e. a 50 percent chance or greater) 
that the achilles tendon disability has 
aggravated the veteran's left knee 
disability.  The examiner should explain 
the rationale for the opinion given.  

3.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



